UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4308


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AURELIO MARTINEZ-MARTINEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00346-TDS-1)


Submitted:   November 14, 2011             Decided:   November 22, 2011


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Mireille P.
Clough, Assistant Federal Public Defender, Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Aurelio Martinez-Martinez (“Martinez”) pled guilty to

illegal reentry after removal as a convicted felon, in violation

of    8   U.S.C.    § 1326(a),       (b)(1)      (2006).       The    district     court

sentenced him to sixty months’ imprisonment, a variance of three

months     above     the     Guidelines       range.          On    appeal,      Martinez

challenges the procedural and substantive reasonableness of his

sentence.     We affirm.

             Martinez       first     contends         that   the     district      court

procedurally        erred    by     failing       to    address     his    nonfrivolous

arguments for a sentence at or below the Guidelines range.                          This

court     reviews    a    sentence,       “whether      inside,     just    outside,   or

significantly outside the Guidelines range[] under a deferential

abuse-of-discretion standard.”                Gall v. United States, 552 U.S.

38, 41 (2007).           This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                          Id. at

51.       “Procedural reasonableness evaluates the method used to

determine a defendant’s sentence.”                      United States v. Mendoza-

Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                           We must assess

whether     the    district       court    properly      calculated        the   advisory

Guidelines     range,       considered      the    18    U.S.C.     § 3553(a)      (2006)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                       Gall, 552 U.S. at

51; see United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010)

                                             2
(“[A]n      individualized                 explanation          must         accompany        every

sentence.”).

                Our review of the sentencing transcript leads us to

conclude        that     the        district       court       considered        and     rejected

Martinez’s arguments for a sentence at or below the Guidelines

range     based    upon       his     history       of       substance       abuse,    the    over-

representation           of     his        criminal      history,        and     his     cultural

assimilation.          Martinez correctly notes that the district court

did not address explicitly his request for a downward departure

or variance based upon a sentencing disparity between defendants

sentenced in fast-track jurisdictions and those who were not. 1

See 18 U.S.C. § 3553(a)(6); U.S. Sentencing Guidelines Manual

§ 5K3.1,    p.s.       (2010).             However,      a    sentencing       court    need    not

“robotically tick through § 3553(a)’s every subsection.”                                     United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006); see Perez-

Pena,     453     F.3d    at        242-44       (holding       that     sentence      disparity

between         defendants                in     fast-track            and      non-fast-track

jurisdictions            is         not        “unwarranted”       within         meaning        of

§ 3553(a)(6)).           Because the district court thoroughly explained

its   reasons      for        the    sentence       imposed,      we     conclude      that     the

district court committed no procedural error.


      1
       See United States v. Perez-Pena, 453 F.3d 236, 238 (4th
Cir. 2006) (describing fast-track program).



                                                   3
              Because there is no procedural error, we next review

the     substantive           reasonableness            of    Martinez’s           sentence        by

“examin[ing] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the    sentence         it   chose     satisfied        the    standards          set     forth   in

§ 3553(a).”         Mendoza-Mendoza, 597 F.3d at 216.                           “Where, as here,

the district court decides that a sentence outside the advisory

range is appropriate, [the court] ‘must consider the extent of

the deviation and ensure that the justification is sufficiently

compelling         to   support       the    degree     of     the    variance.’”            United

States v. Morace, 594 F.3d 340, 346 (4th Cir. 2010) (quoting

Gall, 552 U.S. at 50).                      “A major departure from the advisory

range ‘should be supported by a more significant justification

than a minor one.’”                 Id. (quoting Gall, 552 U.S. at 50).                         Even

if we would have imposed a different sentence, that fact alone

will    not    justify            vacatur    of   the       district       court’s        sentence.

Gall, 552 U.S. at 51.

              Martinez challenges the district court’s decision not

to vary downward on the basis of alleged sentencing disparities

resulting from the availability of fast-track programs in other

jurisdictions.                He     questions        whether        the        Supreme     Court’s

decision      in    Kimbrough         v.    United     States,       552        U.S.   85   (2007),

calls    Perez-Pena           into    question        and    relies        on    authority      from

another    circuit           as    support    for     his     argument          that   courts     may

                                                  4
consider fast-track disparity in the § 3553(a) analysis.                                Even

assuming, without deciding, that district courts may consider a

possible sentencing disparity based upon the absence of a fast-

track program, the record in this case demonstrates that the

district court rejected Martinez’s arguments.

            In   its   explanation            supporting        the    imposition       of   a

three-month upward variance, the district court considered the

totality of the circumstances and found that Martinez repeatedly

reentered the United States without permission, had not been

deterred    from    such    action       by       his   prior    sentences,       and    had

committed   a    felony     drug    trafficking           offense       after    the    last

illegal reentry.        The court acknowledged Martinez’s motivation

in returning to the United States but noted that such motivation

did not excuse his illegal reentry.                      Thus, the district court’s

findings    indicate      that     the    court         would   not     have    downwardly

departed    or     varied    from        the       Guidelines         range     under    the

circumstances of this case. 2

            Next,      Martinez          asserts         that     his     sentence           is

substantively unreasonable because the district court did not

consider his cultural assimilation and his history of substance

     2
       To the extent Martinez claims that he would have qualified
for a fast-track disposition, we conclude that the record belies
his claim.   See United States v. Ramirez, 652 F.3d 751, 757-58
(7th Cir. 2011) (discussing requirements to qualify for fast-
track disposition); see Perez-Pena, 453 F.3d at 239 (same).



                                              5
abuse. 3     The district court recognized that Martinez moved to the

United States with his family when he was eleven years old, had

lived in the United States for eight years before being deported

for   the    first    time,   and    had    a    history     of       substance      abuse.

Although     the     court   noted   that       Martinez    had       family    in   North

Carolina and wanted to support his children, the court balanced

those factors against his illegal reentry into the United States

on    five    prior    occasions,     his       commission       of    a   felony     drug

trafficking offense, and his failure to be deterred by prior

sentences for illegal reentry.                  We therefore conclude that the

district court adequately tied its decision to vary upward three

months to the § 3553(a) factors and that Martinez’s sentence is

substantively reasonable.

              Accordingly,     we    affirm        Martinez’s          sentence.        We

dispense      with    oral    argument      because        the    facts        and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                 AFFIRMED




      3
       Although he also asserts that the district court failed to
consider the over-representation of his criminal history,
Martinez concedes that he is not entitled to relief on this
claim.



                                            6